                                                      LawOffu:e
                                                           Of
                                                J. PHU T1P JONES

      J. Phillip Jones                           1800 Hayes Street                    Phone (615) 254-4430
      Jessica D. Binkley                        Nashville, TN 37203                  Fox   (615) 254-4671
                                          .,,.,,,w.phillipjoneslaw.com
                                                   Jantllh-y 26, 2018

      Regina M. Driskill
      3123 Joyce Ave.
      Knoxville, 1N 37921
                                          Regions Mortgage
                                   RE:    3123 Joyce Ave.
                                          Knox-ville~ TN 3792!

      Dear Rea,,ina M. Driskill:

              This is to advise you that we have received instructi.ons from the above referenced Mortgage Company
     to foreclose the mortgage on the house at the above address. In the event you desire to bring your loan current
     you must collll!Ct my office in order 1,., oblain the amount needed for reinstate:ment All payments required to
     bring your loan current will resolt in cancellation of the foreclosure provide/I your lender approves of your
     reinstatement.

              We are proceeding with preliminary legal work required of us by your lender in order to prepare for
     the foreclosure. Once the foreclosure sale date bas been determined, you will receive notice from us and
     arrangements should be made by y~ to vacate the property by the sale ~ if your loan i5 not otherwise
     brought currenL If you have any question concerning this matter, please do notchesitate to contact my office.

               If you wish to receive a pa:,off statement or a reinstatement (the amount necessary to bring your
      account current and stop the foreclo,;ure sale), in order to allow t'iis office and the lender time to process your
      request, you must contact this office at least five (5) business days prior to the foreclosure sale date. Failure to
      do so may resuh in your property bei.Jg sold at the foreclosure sale prior to us being able to provide you the
      amount necessary to stop the sale.

                THIS IS AN ATTEMPT TO COLLECT A DEBT A,'ffi A."IY INFORI\IATION OBTAINED WILL BE
      USED FOR TIIAT PURPOSE.

             IF YOU HAVE RECEIVED A DISCHARGE IN BANKRUPTCY, TIIEN THIS LEITER/NOTICE IS
      FOR.INFOR.l\llATIONAL PURPOSF,S ONLY SINCE YOUR PROPERTY RIGHTS I\IAY BE AFFECTED.


                                                             Sincerely,,
                                                             THE LAW OFFICE OF.J. PIDLLIP .JONES



      JPJ/mjl
                                                            ~~
                                                             Legal Assistant                          •     PIAINTIFF'S
      Cc:       Regions Mortgage                                                                     l        EXHIBIT
                3006035640
                                                                                                     '·A:
                                                                                                     s  "
                                                                                                          ..
      FOR ASSISTANCE AS TO \VHAT OPTIONS MAY BE AVAILABLE TO YOU, REGIONS
      HAS A SINGLE POINT OF CONTACT: NATASHA GROSSTEPHAN Email Address -
      loancounselors@regions.com; Telephone Number 1- 800-748-9498, E.-.:t. 90??.


Case 3:18-cv-00102-JRG-DCP Document 37-30 Filed 09/18/19 Page 1 of 2 PageID #: 176
                                            NOllCE REQUIRED BY '[HE
                                           FAIR DEBT COLLECTION!
                                          PR.4.CTICES ACT, (the AC1),
                                      I 5 US.C Section 1601 As Amended


               L As of!.he da1e of1his lem:r. the CURRENT PRI~CIPAL BALA.NCE owed
                 is SZI.385.09. The amount due on the day you pay will be grearer because of
                 imeresL la1e cha::-ges. and other tees and co:,'!5.

              ,.,   Regions Mortgag~ is the creditor iO ,,·hom !he debt !s owed.

                     fh~ debt ,\.·!H r-= as~ume!E 10 be \·afo:1 ~y the tTc'1itor· s Jaw firm. uni~ss L~
                    debtor. within thirty (30) days after the receipt of this notice. disputes. in
                    "riting. the Yalidity of the debt or some portion thereof.

              4.    lfthe debtor notifies the creditor·s law firm i.n w.-itin~ within thirty (30; days
                    of !he receipt of rhis notice thar the debt or any portion thereof is disputed. the
                    crediror·s law firm will obtain a verification of the deb! and a copy of the
                    verification wili be maiied to ihe debtor by the creditor· s law firm.

              '     If !he creditor named is 001 tl:-e original creditor. and if 1he debtor makes a
                    wrinen request ,c the crediwr·s law firm ,1,-ithin thirty (30) days from the
                    receipt of this notice. the name and address of !he original credi1or \\ill be
                    mailed to the deb.or by the crediror' s law firm.

              6. \Vrinen requests should be addressed to Fair Debt Collection Clerk. L\ \\'
                 OFFICE Of J. PHILLIP JONES. 1800 HA YES STREET. NASHVILLE.
                 TE\l"NESSEE 37203.

              -     This is an auemµ! to collec1 a deb1. Any information furnished may be used ,o
                    collec! :his debt.




Case 3:18-cv-00102-JRG-DCP Document 37-30 Filed 09/18/19 Page 2 of 2 PageID #: 177
